     1:20-cv-04203-BHH-SVH       Date Filed 08/25/21   Entry Number 21   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

    Miriam E., 1                            )    C/A No.: 1:20-cv-4203-BHH-SVH
                                            )
                        Plaintiff,          )
                                            )
          vs.                               )
                                            )                 ORDER
    Kilolo          Acting
          Kijakazi, 2                       )
    Commissioner of Social Security         )
    Administration,                         )
                                            )
                        Defendant.          )
                                            )

         This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [ECF No.

18]. On July 12, 2021, the court issued an order reversing the decision of the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) and remanding

the case for further administrative action. [ECF No. 16]. On August 11, 2021,

Plaintiff filed this motion seeking $2,657.81 in attorney fees and $21.15 in

expenses. 3 [ECF No. 18]. The Commissioner subsequently filed a response to

Plaintiff’s motion indicating she did not object to payment of $2,657.81 in


1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
2 Kilolo Kijakazi became the Acting Commissioner of Social Security on July

9, 2021. Pursuant to Fed. R. Civ. P. 25(d), she is substituted for former
Commissioner Andrew Saul as the defendant in this action.
3 Plaintiff’s counsel represents he incurred $21.15 in expenses for certified

mailing fees. [ECF No. 18-3 at 2].
    1:20-cv-04203-BHH-SVH   Date Filed 08/25/21   Entry Number 21   Page 2 of 2




attorney fees and $21.15 in expenses. [ECF No. 19]. In light of Plaintiff’s

counsel’s representations in his motion and the Commissioner’s response in

support of the motion and in accordance with 28 U.S.C. § 2412(d), the court

grants the motion and directs the Commissioner to pay Plaintiff $2,678.96.

This payment shall constitute a complete release from and bar to any further

claims that Plaintiff may have under the EAJA to fees, costs, and expenses

incurred in connection with disputing the Commissioner’s decision. This

award is without prejudice to the rights of Plaintiff’s counsel to seek attorney

fees under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b),

subject to the offset provisions of the EAJA.

       Under Astrue v. Ratliff, 560 U.S. 586, 595–97 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee be paid to Plaintiff through payment to Plaintiff’s

counsel. 4

       IT IS SO ORDERED.


August 25, 2021                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




4 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                       2
